Citation Nr: 0819758	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 30 percent for an adjustment disorder with depressed 
mood.

2.  Entitlement to an initial disability evaluation higher 
than 20 percent for lumbar spine degenerative disc disease.

3.  Entitlement to service connection for migraine headaches, 
including as secondary to the service-connected lumbar spine 
degenerative disc disease and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1991 through December 
1991, and from March 2003 through May 2005.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from June 2005 and October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence showing that the veteran's 
adjustment disorder with depression is manifested by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

2.  There is no evidence that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; that 
there is favorable ankylosis of the entire thoracolumbar 
spine; or that there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for adjustment disorder with depressed mood have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, DC 9434 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for lumbar spine degenerative disc disease have not 
been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, DC 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased initial evaluation of 
both his service-connected lumbar spine disability and his 
service-connected adjustment disorder with depression.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Adjustment Disorder with Depression
The veteran's adjustment disorder with depression is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9440, which utilizes the General Rating 
Formula for Mental Disorders.

A 30 percent rating under DC 9440 is warranted when the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

For an increase to 50 percent, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21.

The pertinent medical evidence in this case includes 
outpatient treatment records, a September 2004 VA examination 
report, and the October 2006 hearing transcript.  Treatment 
records from Dr. A. from 2004 and 2005 are negative as to any 
mention of depression or other mental disorder.  

The September 2004 VA Mental Disorders examination report is 
the first documentation of the severity of the veteran's 
adjustment disorder.  At the time of that examination, the 
veteran described excessive worrying, which he estimated to 
have onset approximately three to four months prior to the 
examination.  He was experiencing difficulty falling asleep 
due to his constant worrying and dwelling on things.  He 
denied any suicidal or homicidal ideation at that time.  At 
this time, the veteran was still assigned to a National Guard 
unit and performed light duty.  The examiner observed that 
the veteran was casually groomed, dysphoric, and frustrated.  
His speech was normal, affect was appropriate, but mood was 
depressed.  He had logical thought processes and no gross 
impairment of memory.  There was no suggestion of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

A little over a year later a VA mental health center 
assessment documents the veteran's improved mental health 
after he started Wellbutrin.  He did report some obsessional 
rituals, but no excessive checking behaviours or ruminations 
that interfered with daily functioning.  The veteran 
described supportive relationships with open and direct 
communication.

One month later, the veteran reported to a VA mental health 
clinician that he had decreased energy, decreased 
concentration, increased irritability and some suicidal 
ideation, but denied that he would hurt himself.  While the 
veteran's mood was noted as depressed and his affect 
restricted, his speech was normal and thinking was goal 
directed and logical.  See December 2005 note from Dr. K. at 
the VA mental health clinic.  The evidence shows that the 
veteran continued periodic mental health treatment for 
depression.  See records through April 2006.  The October 
2006 hearing transcript reveals a description of the 
veteran's condition that is consistent with the clinical 
evidence and VA examination report.  At no time, however, is 
there evidence showing that the veteran's adjustment disorder 
with depression was manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Evidence of at least some of these 
characteristics must exist in order to establish that the 
veteran's disability more closely approximates the criteria 
for a 50 percent evaluation.  Because there is no such 
evidence in the claims folder, the veteran's claim must be 
denied.  There is no basis upon which to grant a 50 percent 
rating for the veteran's adjustment disorder with depressed 
mood.

Lumbar Spine Degenerative Disc Disease
The veteran's lumbar spine disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, DC 5237, which 
utilizes the General Rating Formula for Diseases and Injuries 
of the Spine.  In order to receive an increased evaluation 
for this disability, the evidence must show that the forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less, or that there is favorable ankylosis of the entire 
thoracolumbar spine, which would warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5237.

A 40 percent rating may also be obtained under the Formula 
for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes, which provides a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note 
(1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

The pertinent evidence with regard to this claim includes VA 
and private clinical treatment records since the veteran's 
service, September 2004 and December 2005 VA examination 
reports, the Social Security Administration's file, and the 
October 2006 Board hearing transcript.  

Following the veteran's in-service back injury, which 
ultimately led to his discharge, he was afforded a September 
2004 VA examination.  At that time his forward flexion was 
limited by pain to 60 degrees.  There was no ankylosis 
reported, nor any evidence of IVDS.  An October 2004 private 
bone scan was noted as normal with regard to the spine.  The 
private records accompanying this report discuss the 
management and medication for the pain experienced by the 
veteran, but provide no range of motion measurements useful 
to this analysis.  The Board clearly recognizes that the 
veteran's motion is limited due to his back pain; the 
question is the extent to which motion is limited.

The veteran was afforded a second VA examination in December 
2005.  Forward flexion was again noted to be limited to 60 
degrees.  The examiner reported that there was no increase in 
loss of range of motion due to pain, fatigue or weakness.  
The December 2005 examiner also noted that the veteran had 
experienced no incapacitating spells where he was ordered to 
bed by a physician in the previous year.

The Social Security Administration file is largely 
duplicative of the medical evidence in the claims folder.  
There is no documented report showing that the veteran's 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or that there is favorable ankylosis of the 
entire thoracolumbar spine.  Nor does the veteran describe 
either a severe level of limited motion, or incapacitating 
episodes requiring bedrest, in his October 2006 testimony.

The record is simply devoid of evidence to show that the 
veteran is entitled to a rating in excess of 20 percent for 
his lumbar spine degenerative disc disease.  There is no 
evidence that forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or that there is favorable 
ankylosis of the entire thoracolumbar spine; nor is there 
evidence of IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995). Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
The Board notes that, in this case, the serious nature of the 
veteran's back disability and his limitation of motion 
including pain was considered and is included in the adequate 
20 percent disability rating already assigned.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not equally or more nearly 
approximate the criteria for a 40 percent evaluation for a 
lumbar spine disability under the rating criteria, even when 
considering pain on motion. 38 C.F.R. § 4.7. In conclusion, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claims. Sufficient 
evidence is available to reach a decision on the claims 
discussed above and the veteran is not prejudiced by 
appellate review at this time.

While the veteran has not claimed that VA did not comply with 
the notice requirements, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are not applicable with regard to the initial 
rating claims on appeal as service connection for the 
adjustment disorder and lumbar spine disability have been 
granted. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that 
the Board does not commit prejudicial error in concluding 
that a notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  The Court also found 
that, once a claim for service connection is substantiated, 
VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 
38 C.F.R. § 3.103. Id.  VA satisfied these duties by issuance 
of the rating decision, statement of the case, and 
supplemental statement of the case.

Nonetheless, VA has a duty to assist the veteran in 
substantiating his claims under 38 C.F.R. § 3.159(c), (d) 
(2007).  The claims folder contains the veteran's statements, 
his service medical records, VA and private medical records, 
and several VA examination reports.  The veteran was afforded 
a Board hearing in October 2006 and the transcript of record.  
The RO also obtained and associated with the claims folder 
the file of the Social Security Administration with regard to 
the veteran's disability claim.

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.




ORDER

Entitlement to a higher initial evaluation of adjustment 
disorder with depressed mood is denied.

Entitlement to a higher     initial evaluation of lumbar 
spine degenerative disc disease is denied.


REMAND

The veteran is seeking to establish service connection for 
headaches, which he contends are secondary to his service-
connected back disability and adjustment disorder.  The 
evidence of record includes an August 2004 medical report, 
which is during the veteran's period of active duty, showing 
complaints of back pain along with headaches.  In particular, 
the veteran reported that for the six months prior to that 
report, he had headaches and that they were everyday for the 
prior two weeks.  See August 2004 report from North Arkansas 
Regional Medical Center.  There is also evidence that the 
veteran currently suffers from regular headaches.  In fact, 
he testified in October 2006 that he often has headaches six 
out of the seven days in a week.  See Board hearing 
transcript at page 7.  

The Board notes that the veteran has not been afforded a VA 
examination with regard to his headache claim.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is evidence in this case of a 
current headache disability, as well as contention that the 
headaches are a result of service-connected disabilities, and 
an in-service medical report showing complaints of headache, 
but there is no definitive medical opinion relating the 
veteran's headaches either directly to his active service, or 
to his service-connected disabilities.  A medical examination 
and opinion is required to decide this claim.


Accordingly, the case is REMANDED for the following action:

1. Afford the veteran the appropriate VA 
examination to establish the nature and 
etiology of his claimed headaches.  The 
examiner, following a thorough physical 
examination, all appropriate testing, and 
a review of the claims folder, should 
render the appropriate diagnosis, and, if 
a headache disability is diagnosed, 
provide an opinion regarding the etiology 
of such by addressing the following 
questions: (1) Is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
headaches were caused by disease or injury 
during service? And, (2) Are the veteran's 
headaches the result of either of his 
service-connected disabilities?  A 
complete rationale should be provided for 
all opinions expressed.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


